 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   RODNEY C. BUCKLEY, JR.,                          Case No. 1:17-cv-00102-LJO-BAM (PC)
12                      Plaintiff,                    ORDER SETTING SETTLEMENT
                                                      CONFERENCE
13          v.
14   JOHNSON, et al.,
15                      Defendants.
16

17          Plaintiff Rodney C. Buckley, Jr. (“Plaintiff”) is a state prisoner proceeding pro se and in

18   forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. The Court has determined

19   that this case will benefit from a settlement conference. Therefore, this case will be referred to

20   Magistrate Judge Dennis M. Cota to conduct a settlement conference at the U. S. District Court,

21   501 I Street, Sacramento, California 95814 in Courtroom #1 on October 17, 2019 at 9:30 a.m.

22   The Court will issue the necessary transportation order in due course.

23          In accordance with the above, IT IS HEREBY ORDERED that:

24          1. This case is set for a settlement conference before Magistrate Judge Dennis M. Cota

25               on October 17, 2019 at 9:30 a.m. at the U. S. District Court, 501 I Street,

26               Sacramento, California 95814 in Courtroom #1.

27   ///

28   ///
                                                     1
 1            2. A representative with full and unlimited authority to negotiate and enter into a binding

 2                settlement on the defendants’ behalf shall attend in person.1

 3            3. Those in attendance must be prepared to discuss the claims, defenses and damages.

 4                The failure of any counsel, party or authorized person subject to this order to appear in

 5                person may result in the imposition of sanctions.

 6            4. Parties are directed to submit confidential settlement statements no later than October

 7                10, 2019 to dmcorders@caed.uscourts.gov.                    Plaintiff shall mail his confidential

 8                settlement statement Attn: Magistrate Judge Dennis M. Cota, USDC CAED, 2986

 9                Bechelli Lane, Suite 300, Redding, California 96002 so it arrives no later than

10                October 10, 2019. The envelope shall be marked “CONFIDENTIAL SETTLEMENT

11                STATEMENT.”              Parties are also directed to file a “Notice of Submission of

12                Confidential Settlement Statement.” (See L.R. 270(d)).

13            5. Settlement statements should not be filed with the Clerk of the Court nor served on

14                any other party. Settlement statements shall be clearly marked “confidential” with

15                the date and time of the settlement conference indicated prominently thereon.

16            6. The confidential settlement statement shall be no longer than five pages in length,

17                typed or neatly printed, and include the following:

18                     a. A brief statement of the facts of the case.

19                     b. A brief statement of the claims and defenses, i.e., statutory or other grounds

20                          upon which the claims are founded; a forthright evaluation of the parties’
21

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
     order parties, including the federal government, to participate in mandatory settlement conferences… .” United
23   States v. U.S. Dist. Ct. for the N. Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9th Cir. 2012) (“the district
     court has broad authority to compel participation in mandatory settlement conference[s].”). The term “full authority
24   to settle” means that the individuals attending the mediation conference must be authorized to fully explore
     settlement options and to agree at that time to any settlement terms acceptable to the parties. G. Heileman Brewing
     Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval inhOfficial Airline Guides, Inc.
25   v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also have “unfettered
     discretion and authority” to change the settlement position of the party, if appropriate. Pitman v. Brinker Int’l., Inc.,
26   216 F.R.D. 481, 485–86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc., 2003 WL
     23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement authority is
27   that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D. at 486. An
     authorization to settle for a limited dollar amount or sum certain can be found not to comply with the requirement of
28   full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596–97 (8th Cir. 2001).
                                                                2
 1                 likelihood of prevailing on the claims and defenses; and a description of the

 2                 major issues in dispute.

 3              c. A summary of the proceedings to date.

 4              d. An estimate of the cost and time to be expended for further discovery, pretrial,

 5                 and trial.

 6              e. The relief sought.

 7              f. The party’s position on settlement, including present demands and offers and a

 8                 history of past settlement discussions, offers, and demands.

 9              g. A brief statement of each party’s expectations and goals for the settlement

10                 conference, including how much a party is willing to accept and/or willing to

11                 pay.

12              h. If the parties intend to discuss the joint settlement of any other actions or

13                 claims not in this suit, give a brief description of each action or claim as set

14                 forth above, including case number(s) if applicable.

15              i. Judge Cota or another representative from the court will be contacting the

16                 parties either by telephone or in person, approximately two weeks prior to the

17                 settlement conference, to ascertain each party’s expectations of the settlement

18                 conference.

19
     IT IS SO ORDERED.
20
21     Dated:   August 13, 2019                          /s/ Barbara   A. McAuliffe           _
                                                     UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28
                                                 3
